THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

 

JASON F|NNEGAN,

P|aintiff, :

v. : 3:16-CV-1416
(JUDGE MAR|AN|)

M|CHAEL SM|TH and
ER|CA OSWALD,

Defendants.

l_V|_§MORAjQUM OPlNlON
l. |NTRODUCTION

P|aintiff’s Motion for Costs and Attorney’s Fees (Doc. 29) is pending before the
Court. Plaintiff filed the motion following the C|erk’s entry of judgment in favor of Plaintiff and
against Defendant Michael Smith. (Doc. 28 at 1.) With the Motion, P|aintist attorney,
Johanna L. Gelb, Esquire, seeks attorney’s fees in the amount of $44,200 based on 110.5
hours expended and compensation at the rate of $400 per hour. (Doc. 29 at 2 1[ 16.) She
seeks costs in the amount of $842.05. (ld. at 311 17.) Defendant Smith, represented by
Harry T. Coleman, Esquire, objects to the fee request on two main bases: Plaintiff’s
itemized Statement (Doc. 32-1) is inadequate to determine if the time indicated applied only
to Defendant Smith or if the time also applied to his codefendant Erica Oswald (Doc. 43 at
9); and Ms. Gelb has not properly supported her requested hourly rate, a rate which
Defendant asserts is not reasonable for attorneys in this area (id. at 10-13). For the

reasons discussed below, the Court concludes attorney’s fees are properly awarded for

 

110.5 hours at a rate of $375 per hour and costs are properly awarded in the amount
requested1
ll. BACKGROUND

ln the underlying action, Plaintiff filed a one count complaint pursuant to 42 U.S.C. §
1983 alleging that Defendants Michae| Smith, a P|ains Township police ofhcer, and Erica
Oswald, a Wilkes-Barre police officer, violated his Second Amendment, Fourth Amendment,
and Fourteenth Amendment rights under the United States Constitution. (Doc. 1.) The
Complaint factually alleges that P|aintiff called for police assistance after another driver
threw an aluminum can at Plaintiffs vehicle and an altercation ensued between P|aintiff and
the driver of the other vehicle. (ld. at 3-5 1111 7-28.) P|aintiffs Complaint further alleges that
Defendant Smith was the first ocher to respond to his call followed shortly thereafter by
three Wilkes-Barre police officers, one of whom was Defendant Oswald. (ld. at 6-71111 32-
41.) The interaction between Plaintiff and the responding ofhcers took place in the parking
lot of Lispi’s Lounge. (See id. at 6-11 1111 30-75.) Allegations of improper treatment by
Defendants while in the parking lot of Lispi’s Lounge formed the basis of the alleged
constitutional violations (ld. at 9-141111 57-87.)

With motions to dismiss pending (Docs. 11, 13), P|aintist counsel filed a Request for
Entry of Judgment on March 3, 2017, requesting entry of judgment against Defendant

ll/lichael Smith in the amount of $10,000 in accordance with Defendant Smith's offer of

 

' Defendant does not contest the costs requested.

judgment and Plaintiff’s acceptance of same. (Doc. 25 at 1.) By Order of March 3, 2017,
the Court ordered that Judgment be entered in favor of P|aintiff and against Defendant
Smith for the sum of $10,000 “plus reasonable attorney’s fees on the claim against
Defendant Smith incurred to date.” (Doc. 26 at 1.) The Clerk’s judgment was entered on
March 8, 2018. (Doc. 28.) Plaintiff’s Motion for Costs and Attorney’s Fees, accompanied by
a supporting brief, was filed the next day. (Docs. 29, 30.)

ln correspondence dated March 20, 2017, Plaintist counsel informed the Court that
P|aintiff had settled the case against Defendant Oswald and requested that the Court issue
a final closing order allowing the parties sixty days to consummate settlement (Doc. 36 at
1.) On Apri| 3, 2017, the Court entered an Order “based upon receipt of Attorney Ge|b’s
letter (Doc. 36) informing the Court that the . . . action has been settled against Defendant
Oswald, the last remaining defendant in this action.” (Doc. 38 at 1.) The Court ordered that
the action be dismissed without prejudice to the right to reinstate the action within sixty days
if settlement was not consummated2 (ld.) The parties filed a Stipulation of Dismissal of
Defendant Oswald Pursuant to F.R.C.P. 41(a)(1)(A)(ii) on May 3, 2017. (Doc. 44.)

ll|. LEGAL STANDARD
As the prevailing party in a 42 U.S.C. § 1983 action, Plaintiff’s recovery of attorney’s

fees is governed by 42 U.S.C. § 1988 which states that “the court, in its discretion, may

 

2 By Order of May 10, 2017, the Court clarified that this was an administrative closing and “the dismissal
subject to the costs and attorney’s fees that the Court awards as a result of Plaintiff’s Motion for Costs and
Attorney’s Fees." (Doc. 45 at 2.)

3

 

 

 

allow the prevailing party, other than the United States, a reasonable attorney's fee as part
of the costs.” 42 U.S.C. § 1988(b). To assess a “reasonable attorney’s fee," the reviewing
court calculates the “lodestar amount” which is “the number of hours reasonably expended
on the litigation multiplied by a reasonable hourly rate.” Hens/ey v. Eckerhart, 461 U.S. 424,
433 (1983). The lodestar method yields a fee that is presumptively reasonable Perdue v.
Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010). ln Hensley, the Supreme Court explained

that the lodestar calculation

provides an objective basis on which to make an initial estimate of the value of
a lawyer's services The party seeking an award of fees should submit evidence
supporting the hours worked and rates claimed. Where the documentation of
hours is inadequate, the district court may reduce the award accordingly. The
district court also should exclude from this initial fee calculation hours that were
not “reasonably expended." S.Rep. No. 94-1011, p. 6 (1976). Cases may be
overstaffed, and the skill and experience of lawyers vary widely. Counsel for
the prevailing party should make a good faith effort to exclude from a fee
request hours that are excessive, redundant, or otherwise unnecessary, just as
a lawyer in private practice ethically is obligated to exclude such hours from his
fee submission. “ln the private sector, ‘billing judgment’ is an important
component in fee setting. lt is no less important here. Hours that are not
properly billed to one's client also are not properly billed to
one's adversary pursuant to statutory authority.” Copeland v. Marshall, 205
U.S.App.D.C. 390, 401, 641 F.2d 880, 891 (1980) (en banc) (emphasis in
original).

Hensley, 461 U.S. at 433-34.
Courts apply a burden-shifting analysis to calculate the lodestar--the party seeking
attorney's fees has the burden to prove that its request for attorney's fees is reasonable with

the submission of evidence supporting both the hours and rate claims. Id. at 433.

ln a statutory fee case, the party opposing the fee award then has the burden

to challenge, by affidavit or brief with sufficient specificity to give fee applicants

notice, the reasonableness of the requested fee. Bel/ v. United Princeton

Propen‘ies, Inc., 884 F.2d 713 (3d Cir.1989). The district court cannot

“decrease a fee award based on factors not raised at all by the adverse

party.” /d. at 720; see Cunningham v. City of McKeespon‘, 753 F.2d 262, 267

(3d Cir.1985), vacated on other grounds, 478 U.S. 1015, 106 S.Ct. 3324, 92

L.Ed.2d 731, reinstated, 807 F.2d 49 (3d Cir.1986), cert denied, 481 U.S.

1049, 107 S.Ct. 2179, 95 L.Ed.2d 836 (1987). Once the adverse party raises

objections to the fee request, the district court has a great deal of discretion to

adjust the fee award in light of those objections. Bel/, 884 F.2d at 721.

Rode v. De//arciprete, 892 F.2d 1177, 1183 (3d Cir. 1990).

The fee applicant must establish the claimed rate “with reference to ‘the community
billing rate charged by attorneys of equivalent skill and experience performing work of
similar complexity.”’ Evans v. Port Auth. of New York 8 New Jersey, 273 F.3d 346, 360-61
(3d Cir. 2001) (quoting Student Pub/ic lnterest Research Group v. AT & TBe/I Laboratories,
842 F.2d 1436, 1450 (3d Cir.1988)). As stated in Watcher v. Poltsvi//e Area Emergency
Medical Service, lnc., 559 F. Supp. 2d 516, 521 (M.D. Pa. 2008), “[t]he Court should
consider the experience and skill of the prevailing party’s attorney, and compare the rates to
those prevailing in the community for similar services by lawyers of reasonably comparable
skill, experience, and reputation.” “[l]n most cases, the relevant rate is the prevailing rate in
the forum of the litigation.” lnterfaith Cmty. Org. v. Honeywe// /nt’/, lnc., 426 F.3d 694, 705
(3d Cir. 2005).

A fee applicant bears the burden of documenting the applicable hourly rate. /d.

(citing In re Tutu We//s Contamination Litigation, 120 F.3d 368, 391 (3d Cir.1997)). The

reviewing court may not set attorney's fees based on a generalized sense of what is usual
and proper but “must rely upon the record.” Smith v. Philade/phia Housing Authority, 107
F.3d 223, 225 (3d Cir.1997) (quoting Coleman v. Kaye, 87 F.3d 1491, 1506 (3d Cir.1996)).
As summarized in Smith, “[t]he plaintiff bears the burden of producing sufficient evidence of
what constitutes a reasonable market rate for the essential character and complexity of the
legal services rendered in order to make out a prima facie case.” 107 F.3d at 225. “Once
the plaintiff has made the prima facie showing with respect to the appropriate hourly rate,
that rate may be contested, ‘but only with appropriate record evidence. ln the absence of
such evidence, the plaintiff must be awarded attorneys' fees at her requested rate.”’ Evans,
273 F.3d at 361 (quoting Smith, 107 F.3d at 225). “Hourly rates that were set for a specific
attorney in previous court decisions do not generally constitute record evidence unless
those rates were set for the same attorney and for the same type of work of a
contemporaneous period.” Katona v. Asure, No. 1:11-CV-1817, 2019 WL 636979, at *3
(M.D. Pa. Feb. 14, 2019) (citing Smith, 107 F.3d at 226; B/ack v. Grievance Comm. v. Phila.
E/ec. Co., 802 F.2d 648, 652 (3d Cir. 1986), vacated on other grounds, 483 U.S. 1015
(1987)). “[W]hen ‘the plaintiff has met his prima facie burden under the community market
rate lodestar test, and the opposing party has not produced contradictory evidence, the
district court may not exercise its discretion to adjust the requested rate downward.”’

Watcher, 559 F. Supp. 2d at 521 (quoting Rid/ey v. Costco Wholesale Corp., 217 Fed.Appx.

 

130, 139 (3d Cir. 2007)); see also City of Scranton v. Davis, No. CV 3:16-1727, 2018 WL
3126443, at *3 (M.D. Pa. June 26, 2018).
lV. ANALYS|S

Ms. Gelb used the lodestar method to support the request for fees in the amount of
$44,200: she presented an itemized statement in support of the 110.5 hours claimed and
stated that her hourly rate is $400, a rate which she asserts is reasonable in the prevailing
market. (Doc. 30 at 4-6: Doc. 32-1.) Defendant objects to both the rate and the number of
hours claimed. (Doc. 43.)
A. Hourly Rate

ln support of the hourly rate requested, Ms. Gelb presents her own afHdavit and
affidavits from three other attorneys (Docs. 31, 32-2, 32-3, 32~4.) She states that her
hourly rate is $400 per hour. (Doc. 31 at 5 11 28.) Regarding her general credentials, Ms.
Gelb avers the following: she graduated from high school in three years; she graduated
from Syracuse University in 1984 with a bachelor’s degree in journalism and a bachelor’s
degree in English; she graduated from Syracuse University School of Law in May 1987;
other than her first eight years of practice in insurance defense litigation, she has been a
solo practitioner involved in civil rights and other litigation; and, throughout her thirty-year
litigation practice, she has tried jury and non-jury civil cases in both state and federal court.

(ld. at 5-6 11 29 a-e.)

The additional afHdavits are provided by three attorneys who practice in the Wilkes-
Barre/Scranton area; Attorneys Barry Dyller, Kevin Dempsey, and John Gallagher. (Doc. 31
11 30; Docs. 32-2, 32-3, 32-4.) Mr. Dyl|er stated the following: he does substantial civil rights
litigation; his hourly rate is $450 per hour; he frequently provides affidavits from other
attorneys; in his most recent fee petition, he obtained afHdavits that $450 per hour was the
prevailing rate in the Scranton/Wilkes-Barre area; in that case the District Court ultimately
reduced his fee to $375; and “Attorney Ge|b’s hourly rate of $400 is completely reasonable
and consistent with the prevailing market rate in the Wilkes-Barre/Scranton area.” (Doc.
32-2 at 2 11 4.) Mr. Dempsey stated that he was familiar with the prevailing market rates in
the Scranton/Wilkes-Barre area, he believes the prevailing market rate in the area is $400,
and, therefore, he believes Ms. Ge|b’s rate is reasonable (Doc. 32-3 at 2 1111 10, 11.) Mr.
Gallagher stated that he primarily represents interests of civil rights plaintiffs in the
Scranton/Wilkes-Barre area, he believes the prevailing market rate in the area is $400, and,
therefore, he believes Ms. Ge|b’s rate is reasonable (Doc. 32-4 at 1-2 1111 4, 10, 11.)

Defendant contends that Ms. Gelb “has failed to establish a prima facie case that her
requested hourly rate of four hundred dollars ($400.00) per hour is reasonable ln this
regard, plaintiffs counsel has failed to make out a prima facie showing of the prevailing
market rate,” and instead focuses on the reasonableness of her own rate (Doc. 43 at 10-

11.) Defendant adds that, with respect to the issue of hourly rates, the Court may consider

its own knowledge and experience concerning reasonable and proper fees and may form an

 

 

 

independent judgment either with or without the aid of witnesses as to value.”’ (ld. (quoting
Norman v. Housing Auth. Of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988)).) After
noting that, in most cases, “the relevant rate is the prevailing rate in the forum of the
litigation,” (id. at 11 (citing lnterfaith Cmty. Org., 426 F.3d at 705)), Defendant asserts that
Ms. Ge|b’s reference to the reasonableness of her fee is misguided (id.). Defendant adds
“[ijt is noteworthy that there is a paucity of case law and documentation establishing the
reasonable hourly rate for the Middle District of Pennsylvania Wilkes-Barre/Scranton
vicinage” (ld.) Defendant then looks to Ms. Ge|b’s credentials acknowledging that she is
in her thirtieth year of the practice of law and stating that “although she has filed a number
of actions in this Court, her trial experience and skill level warrants an hourly rate between
$250.00 to $300.00.” (Doc. 43 at 12.)

ln support of his position, Defendant offers the Declaration of Frank Lavery, Jr., Esq.
(Doc. 43-9.) The Declaration is dated December 9, 2015, and was previously offered in a
Middle District proceeding on December11, 2015. See Souryavong v. Lackawanna
Counfy, Civil Action No. 3:13-CV-1534 ARC (Doc. 177 at 56-58). ln Souryavong, Cynthia
Pollick, Esq., represented the plaintiff and Harry Coleman, Esq., represented the defendantl
Mr. Colement presented the affidavit in opposition to Ms. Pollick’s motion for attoney’s fees
and costs (See Doc. 177.) ln his Declaration, Mr. Lavery specifically addressed the rate
requested by Ms. Pollick ($400/hour, a rate she averred she had been previously awarded

(see 3:13-CV- 1534-ARC, Doc. 163 at 2-3)), and stated that “[t]he community billing rate

 

charged by attorneys of Attorney Pollick’s skill and experience performing work of similar
complexity to this case, would be substantially less than that of an experienced civil rights
and employment litigator.” (Doc. 43-9 at 3 11 7.) He identihed the rate charged by “attorneys
of Attorney Pollick’s skill and experience performing work of similar complexity to this case,
would range from $225-$275 per hour.” (ld. 11 9.)

Defendant also cites cases in which Ms. Gelb was awarded less than the amount
requested here (Doc. 43 at 12.) He first cites to Fryer v. Noecker, Civ. A. No. 00-CV-1924
(M.D. Pa. Dec. 5, 2000), in which Ms. Ger was awarded an hourly rate of $250 per hour.
(ld.) Defendant also points to Sershen v. Cho/ish, Civ. A. No. 3:07-CV-1011 (M.D. Pa. Apr.
28, 2010) (Caputo, J.), in which Ms. Gelb was awarded $350 per hour. (ld.) Defendant
asserts that the former establishes a reasonable rate for Ms. Gelb while the latter was
awarded in a case where the Court noted that defendants’ “‘brief was not accompanied by
any afhdavits or records that would suggest a reasonable ratee. As such, this Court is
bound to accept plaintiffs claims that the rates sought are reasonable”’ (ld (quoting
Sershen, Civ. A. No. 3:07-CV-1011, Doc. 136 at 10).)

Considering the parties’ arguments in the legal framework set out above, the Court
first concludes that P|aintiff has not established a prima facie case that the prevailing rate in
the Wilkes-Barre/Scranton area is $400 per hour. Mr. Dyller states that his rate is
$450/hour, he has obtained affidavits that this is the prevailing market rate in the Wilkes-

Barre/Scranton area, and his request for that rate was ultimately reduced by the District

10

 

Court to $375/hour.3 (Doc. 32-2 at 2114.) He adds that, when his rates were $400/hour,
$350/hour, or $300/hour, he had no trouble obtaining afHdavits that these amounts were
reasonable (ld. at 2-3 11 5.) He goes onto state that he “has gotten the agreement of
defense counsel that 8375 is completely reasonable and consistent with the prevailing
market rate in the Scranton/Wilkes-Barre area.” (ld. at 311 5.) This evidence does not
satisfy Plaintiffs burden of showing that $400 per hour is the prevailing rate in the relevant
area.

Plaintiffs tiivo additional Affidavits are also problematic: because Mr. Dempsey and
Mr. Gallagher did not provide their own hourly rates and they focus on their belief that a rate
of $400 is the prevailing rate and is reasonable (Doc. 32-3 at 2 1111 10, 11; Doc. 32-4 at 2 1111
10-11), their Afndavits do not satisfy Plaintiffs burden of establish the prevailing market rate
in the Wilkes-Barre/Scranton area, See Mulero v. Walsh, Civ. A. No. 3:15-CV-1406, 2018
WL 1084235, at *12 (M.D. Pa. Feb. 28, 2018) (Caputo, J.).

The Court also rejects the evidence proffered by Defendant Mr. Lavery’s affidavit
relates to a specific attorney in a case and, without proper analogy, see Katona, 2019 WL
636979, at *3, the Court does not consider the affidavit relevant Mr. Lavery specifically
stated that “[t]he community billing rate charged by attorneys of Attorney Pollick’s skill and

experience performing work of similar complexity to this case would be substantially less

 

3 Mr. Dyller discloses that he is Ms. Ge|b’s brother-in-law. (Doc. 32-2 at 1-2 11 2.) He states that the
relationship has no bearing on anything contained in his affidavit (ld.) The Court has no reason to doubt
this statement

11

 

than that of an experienced civil rights and employment litigator.” (Doc. 43-9 at 311 7.) Here
no evidence has been presented that Ms. Gelb is not an experienced civil rights litigator.
Therefore, Mr. Lavery’s suggested rate of $225-$275 (id. 11 9) has no bearing on this case
Further, Defendant’s conclusory assertion that Ms. Ge|b’s “experience and skill level
warrants an hourly rate between $250.00 to $300.00” (Doc. 43 at 12) is not based on
evidence that this is the prevailing market rate for an attorney of Ms. Ge|b’s skill and
expenence.

Defendant’s focus on Ms. Ge|b’s award in Fryer on December 5, 2003, of $250 per
hour over that of the 2010 award in Sershen of $350 per hour is unavailing First, although
Defendant correctly quoted the Court’s comment about the defendants’ failure to provide
adequate evidence the Court did so after noting that the defendants’ counsel had asserted
that he was being paid far less than the plaintiffs attorney, Sershen, Civ. A. No 3:07-CV-
1011, 2010 WL 1754485, at *5 (M.D. Pa. Apr. 28, 2010) (Caputo, J.). More importantly, the
Court was obliged to review the plaintiffs fee request for reasonableness see e.g.,
Benjamin v. Dep’t of Pub/ic We/fare of Com. of Pennsylvania, Civ. A. No. 1:09-CV-1182
2014 WL 4793736, at *8 (M.D. Pa. Sept. 25, 2014), and the Court specifically did so, stating
“[h]ere, P|aintiff has met her burden of establishing that her attorney's sought after rates are
reasonable by way of affidavits from her own attorneys and the affidavits of several

practicing attorneys from this area.” 2010 WL 1754485, at *5. Therefore, in Sershen,

12

Judge Caputo found Ms. Ge|b’s request to be compensated at a rate of $350 per hour
reasonable where he had awarded a lower rate approximately seven years earlier. ld.

With these findings, the Court will proceed to “consider its own knowledge and
experience concerning reasonable and proper fees,” Norman, 836 F.2d at 1303, and will
form an independent judgment on the appropriate hourly rate, i.e., the prevailing rate in the
forum of the litigation. The Court need not look far to establish what has been found to be
an appropriate rate in this forum in similar litigation. As set out above Judge Caputo
determined $350 per hour to be a reasonable rate for Ms. Gelb in April 2010. Sershen,
2010 WL 1754485, at *5. Approximately seven years later, on March 9, 2017, Ms. Gelb
filed the pending motion in which she seeks a rate of $400 per hour. Although Mr. Coleman
avers that a rate of $250-300/hour is appropriate for an attorney of Ms. Gelb’s skill and
experience (Doc. 43 at 12), certainly Sershen provides a better indication of what would be
an appropriate rate here However, keeping in mind that Judge Caputo awarded the $350
rate in 2010, the finding that Sershen is a more appropriate comparator than Fryer does not
end the Court’s inquiry.

Looking to comparators in a more recent timeframe, the Court finds that Mu/ero
provides useful guidance though Ms. Gelb was not involved in the case ln Mulero, P|aintiff
Bernie Nlulero’s l\/lotion for Attorneys’ Fees and Costs was filed on September 28, 2017
(Civ. A. No. 3:15-CV-1406, Doc. 74), just a few months after the fee request at issue was

filed. ln Mulero, Mr. Coleman represented the plaintiff and requested an hourly rate of

13

 

$400.4 2018 WL 1084235, at * 13. ln so doing, he provided an affidavit from Mr. Dyller
among others5 Id. Judge Caputo found that Mr. Coleman had “failed to produce sufhcient
evidence to satisfy his burden of establishing a prima facie case that his requested hourly
rate of $400 is consistent with the prevailing market rate.” 2018 WL 1084235, at * 13. He
therefore conducted his own analysis to determine what award was reasonable Id. (citing
Carey v. City of Vl/ilkes-Barre 496 F. App’x 234, 237 (3d Cir. 2012)). Judge Caputo
rejected the requested 8400, finding it to be above the prevailing market rate and thus
greater than reasonable ld. at 14. Rather, he determined that the defendant’s suggested
rate of 8375 per hour was reasonable ld. at 14. He found Mr. Dyller and Mr. Coleman to
be attorneys of similar skill and experience: they both focused their practices on civil rights,
they had both practiced in the Middle District, and they both traditionally charged clients at
the hourly rate of $450. ld. Other than the hourly rate normally charged (Ms. Gelb said she
regularly bills at $400/hour (Doc. 31 at 5 11 28)), Ms. Gelb has similar skill and experience
she has practiced for over thirty years and for over twenty years her focus included civil
rights, and she has practiced in the Middle District for this period of time (Doc. 31 at 5-6 11

29.) Mr. Coleman acknowledges that Ms. Gelb is “a fine attorney” and he has not

 

4 Mulero cited Mr. Coleman’s declaration in Borre// v. Bloomsburg University, 207 F. Supp. 3d 454, 509
(M.D. Pa. 2016), where he had explained that an attorney is a civil rights case in Luzerne/Lackawanna
County would receive $350 per hour for a civil rights case. 2018 WL 1084235, at *13. P|aintiff also
provides this Declaration which is dated August 10, 2015. (Doc. 50 at 1-4.)

5 ln his Declaration, Mr. Dyller said “l understand the Mr. Coleman’s hourly rate is $400 per hour.” (3:15-
CV-1406-ARC Doc. 74-2 at 2 11 4.) However, in his own Declaration, Mr. Coleman had stated that his
hourly rate was $450. (3:15-CV-1406-ARC Doc. 74-1 at 411 14.)

14

 

differentiated his experience from hers. (Doc. 43 at 15.) Thus, the Court does not have a
meaningful basis upon which to differentiate the rationale provided by Judge Caputo in
Mulero and the case at bar. See 2018 WL 1084235, at *13-14. This is particularly so given
Judge Caputo’s determination seven years earlier that Ms. Gelb should be compensated at
a rate of $350 per hour. Sershen, 2010 WL 1754485, at *5. These considerations lead the
Court to conclude that an hourly rate of $375 is reasonable here and this will be the rate
used to calculate the lodestar amount Id. at 14.

As this Court has previously explained, the rate determined to be reasonable on the
facts of this case and the presentations of the parties should not be understood by Plaintiffs
counsel or opposing counsel that the same hourly rate will be applied in any pending or
future case in which Plaintiff’s counsel is involved. (See Davis v. Fox, Civ. A. No. 3:12-CV-
1660, Doc. 173 at 3 (M.D. Pa. Nov. 9, 2016). “The determination of what constitutes
‘reasonable attorney's fees’ in any given case will remain a determination made on a case
by case basis . . . . ln short, the hourly rate [establishedj as a reasonable attorney’s fee in
this case is neither a ceiling nor a floor in subsequent cases." (ld. at 4.)

B. Number of Hours

ln response to lV|s. Ge|b’s request, Defendant asserts that Ms. Ge|b’s fee petition
filings “are so inadequate and incapable of proper scrutiny that this Court cannot intelligently
determine if the hours claimed . . . applied to the plaintiffs claims against Smith or against

the co-defendant Oswald.” (Doc. 43 at 9.) ln support of a reduction in the number of hours

15

 

§
§
§

billed, Defendant provides an exhibit specifically challenging several billing entries (Doc.
43-2 [Def.’s Ex. Aj.) Referencing the Exhibit, Defendant again contends that the lack of
specificity provided in Ms. Ge|b’s itemized Statement leaves the Court unable to discern
whether the time expended related to Defendant Smith or Defendant Oswald and “an
outright reduction in half the hours claimed" is warranted. (Doc. 43 at 21-23 (citing Def.’s
Ex. A [Doc. 43-2]).) Based on the identification of 50.5 hours which Defendant claims are
not specific enough to make the requisite determination, he asserts that only half of those
hours should be attributed to Ms. Ge|b’s representation of Defendant Smith. (Doc. 43 at 23-
25; Doc. 43-2.) ln other words, her claim of 110.5 hours should be reduced by 25.25 hours
for a total of 85.25 hours (ld.) Ms. Gelb presented her own afhdavit in which she stated
she had gone through her itemized statement and “voluntarily deducted the hours
attributable to Defendant Oswald” and her hourly rate is $400. (Doc. 31 11 23.) ln her reply
brief, Ms. Gelb reiterates this assertion, and maintains that all 50.5 hours pertained to
Defendant Smith and/or to the case as a whole. (Doc. 46 at 8.) The Court agrees that
these hours are properly included in Plaintiffs request for attorney's fees given the facts of
this case and the nature of the action.

“The allocation of fee liability is a matter that is committed to the district court's
discretion.” Koster v. Perales, 903 F.2d 131, 139 (2d Cir.1990) (citing Hensley, 461 U.S. at
437); see also Robles v. U.S. Envtl. Universal Servs., Inc., No. Civ. A. 09-2377 SDW, 2012

WL1033040, at *4 (D.N.J. Mar. 26, 2012) (quoting Koster, 903 F.2d at 139). ln discussing

16

the allocation of fees under § 1988, the Circuit Court for the District of Columbia, noted that
“[t]o insure that a private attorney is fully compensated, ‘[i]t is frequently appropriate to hold
all defendants jointly and severally liable for attorneys' fees in cases in which two or more
defendants actively participated in a constitutional violation.”’ Turner v. D.C. Bd. of
Elections & Ethics, 354 F.3d 890, 897 (D.D.C. 2004) (quoting Herbst v. Ryan, 90 F.3d 1300,
1305 (7th Cir.1996)). Turner added that “if claims are not attributable to all defendants and
are not centered on a set of common issues, i.e., claims that are truly fractionable, fees
should be apportioned[] in order to ensure that a defendant is not liable for a fee award
greater than the actual fees incurred against that defendant.” ld. at 898 (internal quotation
marks and citation omitted).

First, Ms. Gelb has stated in both her original afHdavit and supplemental affidavit that
her itemized statement does not include any time solely attributable to Defendant Oswald.6
(Doc. 31 at 411 23; Doc. 47 at 1 11 3.) To discount these statements would be to impugn Ms.
Ge|b’s integrity, and the Court has no reason to do so. Therefore, with Ms. Ge|b’s pending
motion for fees, the Court has no basis to conclude that Defendant Smith is being made
liable for time specifically expended in advancing the litigation solely as to Defendant

Oswald.

 

6 Plaintiff has identihed a total of 24.6 hours attributable solely to Defendant Oswald. (Doc. 49 at 6 (19.2
hours); Doc. 61 at 4 (5.4 hours).)

17

Second, Ms. Ge|b’s argument that all 50.5 hours questioned by Defendant pertained
to Defendant Smith or the case as a whole (Doc. 46 at 8) is consistent with the statement of
the case and allegations against Defendants found in the Complaint (Doc. 1). The factual
allegations set out in the Complaint present a narrative wherein Defendants Smith and
Oswald interacted with Defendant at basically the same time and are alleged to have
violated the same constitutional rights in the same manner. (Doc. 1 at 6-14 1111 32-87.) ln
this context, advancing Plaintiffs case “as a whole” is both logical and appropriate Plaintiff
correctly quotes Hensley regarding the division of hours in such a case stating
the law is clear that where a plaintiffs claims involve a “common core of facts" or are based
on “related legal theories, much of counsel’s time will be devoted generally to the litigation
as a whole making it difficult to divide the hours expended on a claim-by-claim basis.”

(Doc. 46 ay 8 (quoting Hensley, 461 U.S. at 434-35).)7

Defendant cites no authority to support his position that he should not be liable for
hours spent in the advancement of the litigation as a whole. Given the Court’s March 3,
2017, Order allowing for fees incurred to that date see supra n.5, the common set of facts
and issues in this case and the general propriety of joint and several liability in a § 1988 fee

award in the factual scenario presented here Defendant’s requested division of the hours

 

7 The Court’s March 3, 2017, Order allowing for “reasonable attorney's fees on the claim against Defendant
Smith incurred to date” (Doc. 26 at 1), does not contemplate a division of hours spent advancing the
litigation as to both Defendants

18

 

contested is not appropriate Therefore, the Court rejects Defendant’s suggested reduction
in hours

With this determination, the Court is mindful of Plaintiffs settlement with Defendant
Oswald shortly after the filing of the pending motion. While a potential windfall for counsel
may warrant apportionment of fees in certain factual situations, see Halderman v. Pennhurst
State Schoo/ and Hosp., 725 F. Supp. 861 (E.D. Pa. 1989), here Defendant suggests no
such windfall.8 Although Defendant generally avers that Plaintiffs motion is an attempt to
secure a windfall attorney's fee award which is not allowed under § 1988 (see Doc. 43 at 1,
8, 10, 14 (citations omitted)), he makes no specific argument on the issue Rather, he
states conclusorily that “[i]f the amount requested was granted by the Court, this would
result in a windfall to Plaintiffs attorney." (ld. at 43.) Defendant’s subsequent arguments as
to why the award should be reduced do not relate to Plaintiffs settlement with Defendant
Oswald.9 (See Doc. 43 at 17-27.) Therefore, Defendant has provided no adequate basis

to support a reduction in the number of hours expended

 

8 Courts have recognized that a possibility of a plaintiffs future recovery if the plaintiff prevails against a
remaining defendant is speculative but may create a windfall which should be addressed if such a windfall
occurs at a later date See, e.g., Z.F. by & through M.A.F. J.F. v. Ripon Unified Sch. Dist., No. 2:10-CV-
00523, 2017 WL 1064679, at *8 (E.D. Cal. Mar. 21, 2017); see also Corder v. Gates, 947 F.2d 374, 383 (9th
Cir. 1991) (whether later settlement created windfall was matter for district court to discern based on
specific facts of the case).

9 Defendant was aware of the settlement when he filed his responsive brief (Doc. 43 at 3), though he did
not learn of amount of the settlement until later when Plaintiffs counsel emailed him on May 3, 2017 (Doc.
46 at 25-26 & n.12). lt is noteworthy that Defendant did not mention the settlement in identifying reasons
he sought to file a sur reply brief iri the motion filed on May 25, 2017. (See Doc. 64.) Further, Defendant
states that “it is doubtful” that Plaintiffs counsel double billed for tasks identifies (Doc. 43 at 24), and, as

19

Finally, the Court does not find that additional considerations and repetitive
arguments identified in Defendant’s brief are persuasive of his position that Ms. Gelb is
entitled to a fee award lower than that indicated by the lodestar method. (See Doc. 43 at
13-21.)

lV. CONCLUS|ON

For the reasons discussed above Plaintiff’s Motion for Costs and Attorney’s Fees
(Doc. 29) will be granted in part and denied in part Plaintiff is awarded attorney's fees of
$41,437.50 based on the requested 110.5 hours at the rate of $375 per hour rather than the
requested $400 per hour. Plaintiff is also awarded costs of 8842.05. Thus, Plaintiff will be
awarded fees and costs totaling $42,279.55. An appropriate Order is filed simultaneously

with this Memorandum.

 

 

Hobert ljsMaijI\i/
United States District Judge

 

discussed, there is no suggestion of double compensation via a windfall resulting from the later settlement
with Defendant Oswald.

20

